ORDER
PER CURIAM.
Movant, Robert Oswald, appeals from an order of the Circuit Court of St. Louis County denying his Rule 24.035 motion without an evidentiary hearing. We affirm.
We have reviewed the transcript, legal file and the briefs of the parties and find that the findings of fact and conclusions of law of the motion court are not clearly erroneous. As this court further finds that no precedential purpose would be served by a full opinion, we affirm the order of the circuit court pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our holding.